
	

113 HR 4828 IH: Innovative STEM Networks Act
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4828
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Garcia introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to award grants to establish STEM
			 Innovation Networks.
	
	
		1.Short titleThis Act may be cited as the Innovative STEM Networks Act or the I-STEM Act.
		2.FindingsCongress finds the following:
			(1)According to the Council on Foreign Relations, 60 percent of U.S. employers are having difficulties
			 finding qualified workers to fill vacancies at their companies.
			(2)Office of Science and Technology and Policy states that STEM occupations will grow 1.7 times faster than non-STEM occupations over the period from 2008
			 through 2018.
			(3)According to the National Governors Association Center for Best Practices, at all levels of
			 educational attainment, STEM job holders earn 11 percent higher wages
			 compared with their same-degree counterparts in other jobs.
			(4)The National Governors Association Center for Best Practices also states that The top 10 bachelor-degree majors with the highest median earnings are all in STEM fields.
			(5)According to the Harris STEM Survey, although most parents of K–12 students (93 percent) believe
			 that STEM education should be a priority in the U.S., only half (49
			 percent) agreed that it actually is a top priority for this country.
			(6)The Harris STEM Survey also states that Only one in five STEM college students felt that their K–12 education prepared them extremely well
			 for their college courses in STEM..
			3.STEM Innovation NetworksTitle II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended
			 by adding at the end the following new part:
			
				ESTEM Innovation Networks
					2501.PurposeIt is the purpose of this part to authorize a program to provide competitive grants to State
			 educational agencies or local educational agencies to establish STEM
			 innovation networks in partnership with institutions of higher education,
			 nonprofit organizations, other public agencies, or businesses to increase
			 the number of students who are effectively prepared for postsecondary
			 education and careers in STEM fields by—
						(1)working with States and local educational agencies to develop comprehensive plans for identifying,
			 developing, testing, and implementing evidence-based practices to provide
			 rich STEM learning opportunities for students; and
						(2)supporting the implementation of such plans by employing of wide range of strategies, depending on
			 local needs, including the recruitment, preparation, and professional
			 development of effective STEM educators, the development and testing of
			 teaching and learning models that enable students to successfully meet
			 STEM-focused State academic standards developed under section 1111, and
			 student engagement in STEM subjects.
						2502.Grant program
						(a)In generalFrom the amounts appropriated under subsection (i), the Secretary shall award grants, on a
			 competitive basis, to eligible entities to establish STEM Innovation
			 networks to increase student achievement in STEM subjects and increase the
			 number of students who are effectively prepared for postsecondary
			 education and careers in STEM fields.
						(b)Number of grantsThe Secretary shall award not less than 5 and not more than 10 grants under this section for each
			 fiscal year.
						(c)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that
			 include a high-need local educational agency or a State educational agency
			 that serves a high-need local educational agency.
						(d)Application
							(1)In generalAn eligible entity that desires to receive a grant under this section shall submit to the Secretary
			 an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							(2)ContentsAn application submitted by an eligible entity under paragraph (1) shall include a description of
			 the activities that will be carried out with the grant received under this
			 section, and how such activities will address the needs identified by the
			 eligible entity, with respect to preparing students for postsecondary
			 education and careers in STEM fields, including—
								(A)a description of the data for elementary schools and secondary schools in the State or States
			 served by the eligible entity on—
									(i)student achievement in the STEM subjects;
									(ii)teacher evaluation results or ratings in STEM subjects; and
									(iii)student access to STEM subjects, especially for students enrolled in high-need schools or residing
			 in high-need communities;
									(B)a review of the workforce needs in the State or States served by the eligible entity in occupations
			 and sectors that require knowledge or training in STEM subjects;
								(C)based on a review of the data described in subparagraph (A) and the workforce needs under
			 subparagraph (B)—
									(i)an identification of the STEM subjects that the eligible entity will address with the grant funds;
			 and
									(ii)a description of the activities the eligible entity will carry out to improve instruction in such
			 STEM subjects using evidence-based programs of instruction that are
			 aligned with State academic standards and assessments developed under
			 section 1111;
									(D)a description of how the activities carried out with the grant funds will integrate with informal
			 STEM programs;
								(E)results from an analysis carried out before the submission of such application by the eligible
			 entity or a member of the eligible entity of STEM subject education
			 quality and outcomes in the State or States served by the eligible entity,
			 if available;
								(F)whether the eligible entity will provide matching funds from private sources (which are not
			 Federal, State, or local sources) to carry out the activities under
			 subsection (e); and
								(G)a description of how the activities carried out with the grant funds will be coordinated with other
			 Federal, State, and local programs and activities relating to STEM, and
			 how the activities carried out with the grant funds may improve or benefit
			 such other programs and activities.
								(e)Uses of funds
							(1)Required activitiesAn eligible entity shall use a grant received under this section to establish and maintain STEM
			 innovation networks to effectively prepare students for postsecondary
			 education and careers in STEM fields by carrying out the following:
								(A)Increasing student awareness about STEM career pathways that reflect the STEM workforce needs
			 identified under subsection (d)(2)(B).
								(B)Developing statewide plans that integrate and align workforce needs with education and training
			 programs that prepare students for college degree pathways and careers in
			 STEM fields, which result in 2-year degrees, trade certifications, or
			 other measures of STEM-specific workforce skills.
								(C)Identifying points of weakness and strength of State STEM education efforts, prioritizing
			 strategies for addressing problem areas with respect to such efforts, and
			 communicating the needs of the State or States served by the eligible
			 entity.
								(2)Authorized activitiesAn eligible entity may use a grant received under this section to carry out the following:
								(A)Promoting and developing in school and out-of-school curricular tools and professional development
			 for STEM educators at the elementary school and secondary school levels.
								(B)Providing induction and mentoring services to new teachers in STEM subjects that the eligible
			 entity identifies under subsection (d)(2)(C).
								(C)Promoting and developing rigorous undergraduate preservice teacher programs at institutions of
			 higher education that emphasize STEM content.
								(D)Supporting the participation of elementary school and secondary school students (especially
			 students enrolled in high-need schools or residing in high-need
			 communities) in competitions, out-of-school activities, and field
			 experiences related to STEM subjects.
								(E)Assisting in the implementation and assessment of rigorous career and college ready standards in
			 STEM education for students in prekindergarten through grade 12.
								(F)Developing STEM-related education and workforce training programs in secondary schools and
			 community colleges to reflect the needs of the local community.
								(f)Supplement, not supplantFunds received under this part shall be used to supplement, and not supplant, funds that would
			 otherwise be used for activities authorized under this part.
						(g)Maintenance of EffortA State that receives funds under this part for a fiscal year shall maintain the fiscal effort
			 provided by the State for the STEM subjects supported by the funds under
			 this part at a level equal to or greater than the level of such fiscal
			 effort for the preceding fiscal year.
						(h)Definitions
							(1)Eligible entityThe term eligible entity means 1 or more State educational agencies or local educational agencies in partnership with 1 or
			 more of the following entities that have a demonstrated record of success
			 in improving student achievement in STEM subjects:
								(A)A nonprofit organization.
								(B)A business.
								(C)A STEM faculty or teacher training department of an institution of higher education.
								(D)An educational service agency.
								(E)Another entity.
								(2)Community collegeThe term community college has the meaning given the term in section 3301.
							(3)High-need communityThe term high-need community has the meaning given the term in section 2151(e)(9).
							(4)High-need local educational agencyThe term high-need local educational agency has the meaning given the term in section 2102.
							(5)High-need schoolThe term high-need school has the meaning given the term in section 2312.
							(6)Informal STEM programThe term informal STEM program means a STEM program that takes place outside of a standard school setting, and may include an
			 afterschool, out-of-school, summer, or other STEM education program that
			 takes place outside of the regular school day in a school setting or other
			 learning environment.
							(7)STEMThe term STEM means science, technology, engineering, or mathematics, including other academic subjects or
			 fields—
								(A)that build on those disciplines, such as computer science; or
								(B)that a State identifies as important to the workforce of the State.
								(i)Authorization of appropriationsThere are authorized to be appropriated $150,000,000 for fiscal year 2015 and each succeeding
			 fiscal year..
		4.Conforming amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.) is amended by inserting after the item relating to part D of
			 title II the following:
			
				
					Part E—STEM Innovation Networks
					Sec. 2501. Purpose.
					Sec. 2502. Grant program..
		
